Application for a receiver of property assigned to the defendants by the American Life Insurance and Trust Company, of Baltimore, and for an injunction. The chancellor decided that where the officers and trustees of a corporation have assigned its property which is in this state, to persons residing here, and the rights of the stockholders are thereby endangered, this court- has power to grant relief; although the corporation itself, is located in another state. But that while the corporation is in existence, the relief which this court, or any other court of chancery, is authorized to grant, would not extend to a distribution of the funds of the institution among its stockholders. Before that can be done, the proper tribunal having jurisdiction of the question must have dissolved the corporation or declared its privileges and franchises forfeited.
That to such an application as was made in this case the corporation is a necessary party. And the assignment of its funds to trustees will not dissolve the corporation, so as to render it unnecessary to make it a party to the suit.
Order of the vice chancellor refusing to grant an injunction, and to appoint a receiver, affirmed with costs.